 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6                        WESTERN DISTRICT OF WASHINGTON
                                    AT TACOMA
 7
     DEBRA C.,
 8
                               Plaintiff,            Case No. C17-5768JLR
 9
           v.                                        ORDER ADOPTING REPORT
10                                                   AND RECOMMENDATION
11 NANCY A. BERRYHILL,

12                             Defendant.

13         This matter comes before the court on the report and recommendation (Dkt. # 16)

14 of United States Magistrate Judge J. Richard Creatura. Neither party filed an objection to

15 the report and recommendation. (See generally Dkt.) The court has carefully examined

16 the report and recommendation, the administrative record, all other relevant documents,

17
     and the governing law.
18
           Based on the foregoing, the court hereby ORDERS:
19
           (1)    The court ADOPTS the report and recommendation.
20
           (2)    The matter is REVERSED and REMANDED pursuant to sentence four of
21
                  42 U.S.C. § 405(g) to the Commissioner for further consideration.
22
     //
23




     ORDER - 1
 1         (3)   JUDGMENT is for Plaintiff and the case should be closed.

 2         (4)   The Clerk is directed to send copies of this order to counsel of record.
 3         DATED this 16th day of November, 2018.
 4

 5

 6
                                                    A
                                                    JAMES L. ROBART
                                                    United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
